Citation Nr: 1103558	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-17 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1978.  He died in February 1978.  The appellant is the deceased 
Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1978 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The Veteran died while on active duty in February 1978 at the 
age of 27; the immediate cause of the Veteran's death as shown on 
the death certificate was massive trauma of head and body.  

2.  The Veteran is shown to have voluntarily abused alcohol and 
engaged in speeding in a car, which led to his fatal car accident 
while on active duty.  


CONCLUSION OF LAW

The Veteran's death caused by a massive trauma of head and body 
due to a car accident was the proximate result of his own willful 
misconduct.  38 U.S.C.A. §§ 105, 1110, 1310, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.5, 3.301 (1977); 3.1, 
3.101, 3.102, 3.159, 3.301, 3.303, 3.312 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

"Dependency and Indemnity Compensation."  This term means a 
monthly payment made by the VA to a widow, widower, child, or 
parent; (1) because of a service connected death occurring after 
December 31, 1956.  38 C.F.R. § 3.5(a) (1977).  "Service 
connected" means, with respect to disability or death, that such 
disability was incurred or aggravated, or that the death resulted 
from a disability incurred or aggravated, in the line of duty in 
the active military, naval or air service.  38 C.F.R. § 3.1(k).  
"In the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury, or disease was the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.1(m).  "Willful 
misconduct" means an act involving conscious wrongdoing or known 
prohibited action; (1) it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences), (2) Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct, (3) Willful misconduct will not be 
determinative unless it is the proximate cause of injury disease 
or death.  38 C.F.R. § 3.1(n) (1977, 2010).  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 
38 U.S.C.A.§3.312.  The service-connected disability will be 
considered as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 U.S.C.A. § 3.312(b) (2010).  

Contributory cause of death is inherently one not related to the 
principal cause.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Where drugs are used to enjoy or experience their effects and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(3).  An 
injury or disease incurred during active military, naval, or air 
service will be deemed to have been incurred in line of duty and 
not the result of the veteran's own misconduct when the person on 
whose account benefits are claimed was, at the time the injury 
was suffered or disease contracted, in active military, naval, or 
air service, whether on active duty or on authorized leave, 
unless such injury or disease was a result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a).

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death of 
the user.

Drug abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose other 
than the medically intended use or the use of substances other 
than alcohol to enjoy their intoxicating effects.  38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(m); 3.301(d).

In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such a 
finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  
Additionally, the element of knowledge of, or wanton and reckless 
disregard of, the probable consequences must be specifically 
addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

VA's Office of General Counsel has confirmed that direct service 
connection for a disability that is a result of a veteran's own 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See VAOPGCPREC 
7-99 (1999), published at 64 Fed Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

Analysis

The findings surrounding the circumstances of the Veteran's cause 
of death are clear and uncontroverted.  The cause of the 
Veteran's death was massive trauma of the head and body following 
a car accident.  (See February 1978 Certificate of Death).  

The accident report shows that the Veteran was driving a 1953 
pick-up truck when he entered a curve "at a high rate of speed 
and skid out of control into the left ditch."  The report 
indicates that the vehicle then hit a bank and overturned back 
onto the roadway, throwing both the driver and passenger to the 
pavement.  The accident report noted that the weather was clear, 
with road conditions of old asphalt and that it was still 
daylight.  In the "Factors Contributing to Accident," the Peace 
Officer's opinion was that speeding over the limit was a factor.  

A Report of Investigation for Line of Duty and Misconduct Status 
was signed on April 20, 1978.  It had been initially prepared in 
March 1978, but a Resume of Delay memorandum shows that it was 
returned for further action and corrections on April 5, 1978.  In 
the report, it notes that the Veteran suffered massive trauma to 
head and body due to a personal vehicle accident.  The report 
notes that the Veteran was traveling at 5:50 PM at an estimated 
speed of 55 miles per hour when he failed to negotiate a curve 
and hit a bank causing the truck to overturn and throwing the 
Veteran from the vehicle.  The report specifically noted that 
"No Determination Made."  It appears that an "In the Line of 
Duty" selection was erased.

A toxicology report on the Veteran was completed on April 4, 
1978.  In the report, it is noted that the Veteran's blood 
alcohol level was .273 based on a sample of his blood taken at 
the time of death.  

In the appellant's September 1979 substantive appeal she concedes 
that the Veteran was drinking on the day of his death.  However, 
she argues that it was not the sole cause of his accident.  She 
contends in the submission that the Veteran had told her there 
was something wrong with the truck.  She also contends in another 
submission that she was told the Veteran's truck would be 
impounded and checked for mechanical failure.  

In October 1979, the Texas Department of Public Safety sent a 
letter to the RO and indicated that according to the accident 
report there was no indication that the Veteran's truck had been 
impounded, rather it was taken to a wrecker service.  The letter 
also noted that the portion of the entitled "Factors 
Contributing to Accident," there was no indication that there 
was any mechanical failure.  

To the extent that the appellant's representative asserts in 
March 2008 (30 years after the claim was initially filed) that 
the Veteran died as a result of drinking due to "combat 
stress", the Board finds such statements involve speculation and 
are not supported by the evidence.  The appellant has never 
provided any evidence to this effect and in fact, the appellant 
admitted the Veteran was drinking and that she believed the 
accident was caused by a mechanical failure of the truck.  In 
addition, although no determination was made in the Line of Duty 
report, the Board notes that this is only binding on VA if such a 
determination is made (which it was not in this case) and only if 
the Veteran is not found to have engaged in willful misconduct.  
See 38 C.F.R. § 3.1.

The Veteran was found in the accident report to be speeding over 
the limit on an asphalt road, the weather conditions were clear 
and it was daylight out.  The Board finds evidence of any 
mechanical failure that might have contributed to the accident 
lacking.  The RO noted in its March 1979 statement of the case 
that the Veteran's blood alcohol level at the time of his 
accident was almost double the statutory presumption of 
intoxication (the Board notes that Texas, where the accident took 
place, further lowered its statutory bar for a presumption of 
intoxication in 1999).  Therefore, given the above, the Board 
finds that the Veteran voluntarily ingesting an excessive amount 
of alcohol (a blood alcohol level of nearly than twice the 
statutory limit then) and then speeding in a motor vehicle 
constituted engaging in deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of the probable 
consequences of his actions.

Given the circumstances in this case, the Veteran's own willful 
misconduct manifested by alcohol abuse and speeding must be 
deemed to have been the proximate and immediate cause of his car 
accident, which caused the massive trauma of the head and body 
that led to his death.  Thus, the Veteran's death must be 
considered the result of his own willful misconduct.  The 
misconduct in this case was not a mere technical violation of 
police regulations or ordinances, but led directly to the death 
of the Veteran.   

Overall, the preponderance of the evidence is against the claim 
for dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1318 and must be denied.  The Board acknowledges that 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

In the instant case, the VCAA letter was issued subsequent to the 
appealed June 1978 Administrative Decision.  The Board notes that 
VCAA was not enacted until November 2000 so it is clear that the 
law was addressed in connection with initial development of the 
claim.  Regardless, the Board finds that any defect with respect 
to the timing of the VCAA notice letter constituted harmless 
error in this case.   A March 2007 VCAA letter indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the appellant 
and VA for obtaining that evidence, with subsequent re-
adjudication in an October 2007 Supplemental Statement of the 
Case.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding 
the need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007), which provides, in part, that VA must perform a 
different analysis depending upon whether a Veteran was service-
connected for a disability during his or her lifetime when 
adjudicating a claim for dependency and indemnity compensation 
(DIC).  

Specifically, in the context of a claim for DIC benefits, § 
5103(a) notice must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id.  

The Veteran was provided with such notice in March 2007.  
However, the absence of such notification is not prejudicial in 
this case.  With service connection cases, no disability rating 
or effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the RO to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  Nonetheless, the Board concludes 
that the appellant was not prejudiced in this instance.  
Specifically, the Veteran was not service connected for any 
disability at the time of his death; nor does the appellant 
really contend that the Veteran died as result of a service-
connected disability.  

The appellant essentially contends that her husband's truck had 
problems which contributed to the crash.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (finding that in 
the context of a § 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that the 
error did not affect the essential fairness of the 
adjudication.")  Therefore, the Board has determined that there 
is no prejudice to the appellant in proceeding to consider his 
claim on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board finds that all relevant facts have been properly 
developed in regard to the appellant's claim, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103.


ORDER

Entitlement to DIC benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


